United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Augusta, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1671
Issued: December 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 3, 2013 appellant, through her attorney, filed a timely appeal from the May 30,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP), which denied
her injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review this merit decision.
ISSUE
The issue is whether appellant established that the August 24, 2012 work incident caused
an injury.
FACTUAL HISTORY
On October 10, 2012 appellant, then a 58-year-old sales/service distribution associate,
filed a traumatic injury claim alleging that she sustained a neck injury in the performance of duty
on August 24, 2012. She was helping a customer with a large package weighing approximately
1

5 U.S.C. § 8101 et seq.

15 pounds. Appellant picked up the package, turned and felt excruciating pain run down from
her neck to her right arm, which caused her to drop the package.
A September 6, 2012 magnetic resonance imaging (MRI) scan study of appellant’s
cervical spine showed severe multilevel degenerative disc disease with facet osteoarthritic
changes causing moderate narrowing of the spinal canal from C3-4 through C6-7, most
pronounced at C4-6. There was relatively severe bilateral neural foraminal narrowing at multiple
levels and a reversal of the normal cervical lordosis likely related to severe degenerative
changes.
A September 6, 2012 MRI scan of the right shoulder showed findings suggestive of prior
right shoulder repair with no evident of full-thickness retear seen. Changes at the
acromioclavicular joint possibly represented a combination of prior decompression and
degenerative changes. There was degeneration of the superior labrum without discrete tear and
minimal degenerative changes of the glenohumeral joint.
On September 10, 2012 Dr. Douglas E. Holford, a Board-certified orthopedic surgeon,
stated that the type of job appellant held, which involved repetitive activities “side to side and
raise it up,” aggravated the cervical spine along with the tendinopathy.
OWCP notified appellant on October 16, 2012 that the documentation it received was
insufficient to support her claim because no diagnosis was provided of any condition resulting
from the claimed incident. It asked her to submit, among other things, her physician’s opinion,
supported by a medical explanation, as to how the August 24, 2012 work incident caused or
aggravated a diagnosed medical condition. OWCP advised that this medical evidence was
crucial to appellant’s claim.
Appellant responded on September 10, 2012 that her neck, right shoulder and right arm
were affected by the incident. She had two previous rotator cuff surgeries, one in 1998 and the
other in 2007. After her surgeries, appellant was no longer able to deliver mail, so she accepted
a clerk assignment, where she remained on the window. On August 24, 2012 she received a
large package from a customer. It weighed about 15 pounds. When appellant removed the
package from the weight scale, she felt a sharp, excruciating pain run from her neck through her
right arm. It felt like she had pulled something in her neck. The following day appellant was
unable to move her head or right arm.
Appellant submitted medical documents pertaining to a previous right rotator cuff repair
and cervical spondylosis. She submitted an October 12, 2012 duty status report from
Dr. Holford indicating a diagnosis of radiculopathy. Appellant also submitted documents
relating to a previous injury claim.
In a December 3, 2012 decision, OWCP denied appellant’s injury claim. It found that the
August 24, 2012 work incident occurred as alleged, but the medical evidence of record failed to
establish causal relationship. The evidence did not include appellant’s physician’s medically
reasoned opinion on any cause-and-effect relationship between the accepted work incident and
the diagnosed cervical condition.

2

On March 14, 2013 Dr. Holford described what happened at work on August 24, 2012:
while lifting a box, appellant felt pain in her right shoulder and neck and began to have problems
with paresthesia and lifting her arm. He noted x-ray findings and stated that she was diagnosed
with rotator cuff tendinitis and cervical disc disease. Dr. Holford described imaging findings and
the results of electrodiagnostic testing, which showed no evidence of radiculopathy but which
did indicate right carpal tunnel syndrome, moderate to severe. He described appellant’s
treatment and opined: “To a reasonable degree of medical certainty, I feel that the repetitive
movements and lifting packages, which her job requires, has aggravated the degenerative disc in
her cervical spine and the degenerative joint disease of the right shoulder and the right carpal
tunnel syndrome.”
In a May 30, 2013 decision, OWCP’s hearing representative affirmed the December 3,
2012 denial of appellant’s claim. She found that, although Dr. Holford provided a history of the
August 24, 2012 incident and a diagnosis of cervical degenerative disc disease, he failed to
provide sufficient medical rationale for his stated conclusion.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
ANALYSIS
OWCP accepted that the August 24, 2012 work incident occurred as alleged. Appellant
experienced the lifting incident at the time, place and in the manner alleged. The question that
2

Id. at § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

remains is whether removing a package from the weight scale that day caused an injury. This is
a medical question.
Dr. Holford related a basic history of injury that is not inconsistent with appellant’s
account: on August 24, 2012 she lifted a box and felt pain in her right shoulder and neck and
began to have problems with paresthesia and lifting her arm. His conclusion was that repetitive
movements and lifting packages had aggravated the degenerative disc in her cervical spine, the
degenerative joint disease in her right shoulder and her right carpal tunnel syndrome.
Appellant’s claim, however, alleges an injury from a specific incident on
August 24, 2012. Dr. Holford did not discuss the mechanism of that injury. He did not explain
from an anatomical or orthopedic point of view how the biomechanics of the accepted incident
pathophysiologically affected appellant’s cervical degenerative disc disease or her right shoulder
degenerative joint disease or her right carpal tunnel syndrome. Dr. Holford brief notes do not
relate a full history of appellant’s cervical or shoulder conditions. He did not explain how
clinical studies, objective physical findings or other reliable evidence confirmed an aggravation.
Dr. Holford did not explain whether the nature of any aggravation was tempory, eventually
leaving appellant in her preexisting baseline state or whether the incident caused a material
change to her underlying degenerative condition. Due to these deficiencies, the Board finds that
the opinion of Dr. Holford is not sufficient to establish appellant’s claim of injury.
Medical conclusions unsupported by rationale are of little probative value.8 The Board
finds that Dr. Holford’s opinion is broadly supportive of appellant’s injury claim insufficient to
establish the critical element of causal relationship. It does not offer sound medical reasoning to
establish that the August 24, 2012 work incident caused an injury. Accordingly, the Board finds
that appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
August 24, 2012 work incident caused an injury.

8

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954). See generally
Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing factors that bear on the probative value of medical opinions).

4

ORDER
IT IS HEREBY ORDERED THAT the May 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

